

EXHIBIT 10.2


FIFTH AMENDMENT TO SERVICES AGREEMENT
THIS FIFTH AMENDMENT TO SERVICES AGREEMENT (this "Fifth Amendment") is made and
entered into as of November 30, 2011 by and between Vector Group Ltd., a
Delaware corporation with offices at 100 S.E. Second Street, 32nd Floor, Miami,
Florida 33131 ("VGR") and Liggett Group LLC, formerly known as Liggett Group
Inc. ("Liggett"), a Delaware limited liability company with offices at 100 Maple
Lane, Mebane, North Carolina 27302 ("Liggett").
WHEREAS, Brooke Management Inc. and Liggett entered into a Services Agreement
dated as of February 26, 1991, as amended by a First Amendment to Services
Agreement dated as of November 30, 1993, and a Second Amendment to Services
Agreement dated as of October 1, 1995;
WHEREAS, pursuant to the Second Amendment to Services Agreement and with the
consent of Liggett, Brooke Management Inc. assigned the Services Agreement to
Brooke Group Ltd., which assumed all rights and obligations of Brooke Management
Inc. under the Services Agreement, as amended;
WHEREAS, by virtue of certain mergers and related transactions, VGR assumed all
rights and obligations of Brooke Group Ltd. under the Services Agreement, as
amended;
WHEREAS, VGR and Liggett entered into a Third Amendment to Services Agreement
dated as of March 31, 2001, which extended the term of the Services Agreement,
as amended, through November 30, 2006, and a Fourth Amendment to Services
Agreement dated as of October 4, 2006, which extended the term of the Services
Agreement, as amended, through November 30,2011; and
WHEREAS, VGR and Liggett wish to further extend the term of the Services
Agreement as set forth in this Fifth Amendment;
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
1. Section 2 of the Services Agreement is amended in its entirety to read as
follows:
Section 2. Term: Termination. A) This Agreement shall commence effective as of
December 1, 1990 and shall continue thereafter unless terminated by mutual
agreement of the parties. B) Notwithstanding the foregoing, VGR can terminate
this agreement on not less than 90 days notice.
2. Except as amended by this Fifth Amendment, the Services Agreement remains in
full force and effect.







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Fifth Amendment
as of the date first written above.


VECTOR GROUP LTD.
 
LIGGETT GROUP LLC
/s/ Marc N. Bell
 
/s/ John R. Long
Marc N. Bell
 
John R. Long
Vice President & General Counsel
 
Vice President & General Counsel
 
 
 




